Citation Nr: 1423174	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  12-15 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for residuals of  right inguinal hernia repair.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION\

The Veteran served on active duty from November 1964 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded in October 2013 for further development.


FINDINGS OF FACT

1.  The Veteran has credibly reported a right groin injury during service which (shortly after discharge from service) was discovered to have resulted in a right  inguinal hernia; the Veteran reportedly underwent a right inguinal hernia repair in February 1969 with subsequent surgical repairs.

2.  A January 2014 VA examiner has opined that given the proximity of the subsequent repair to discharge from service, the Veteran's right inguinal hernia was at least as likely as not related to the in-service injury.

CONCLUSION OF LAW

Residuals of right inguinal hernia repair were incurred in the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

ORDER

Entitlement to service connection for residuals of right inguinal hernia repair is warranted.  The appeal is granted. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


